Citation Nr: 1442021	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-07 027A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for metastatic renal cell carcinoma with residuals of cysts, fatigue, diarrhea and bleeding ear, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for hypertension, including as secondary to the metastatic renal cell carcinoma and that is being claimed as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for gastrointestinal (GI) disability, including diverticulitis, duodenal ulcer and anemia, including as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for gynecomastia, including as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a fistula disability, including as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to December 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from January and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for GI disability and bilateral hearing loss require further development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the other claims.



FINDINGS OF FACT

1.  The most probative, meaning most competent and credible, evidence of record indicates the Veteran's metastatic renal cell carcinoma and hypertension are as likely as not the result of his military service.

2.  There is no probative evidence, however, indicating he has gynecomastia or a fistula disability, much less on account of his service.


CONCLUSIONS OF LAW

1.  Especially when resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for metastatic renal cell carcinoma with residuals of cysts, fatigue, diarrhea and bleeding ear.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Also especially when resolving all reasonable doubt in his favor, the criteria are met as well for entitlement to service connection for hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  But the criteria are not met for entitlement to service connection for gynecomastia.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria also are not met for entitlement to service connection for a fistula disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This duty to notify was satisfied prior to the initial RO decision by way an October 2013 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate these claims and the division of responsibility between him and VA in obtaining this necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claims in the eventuality service connection is granted.  

VA also has a duty to assist the Veteran in the development of these claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records from prior to and since his service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would help substantiation the claim.

All relevant evidence necessary for an equitable resolution of these claims, at least those being decided, has been identified and obtained, to the extent obtainable.  The relevant evidence of record includes service personnel records (SPRs), service treatment records (STRs), private and VA medical records, the report of the Veteran's November 2013 VA examination for his claimed renal cell carcinoma, and personal statements from him, his spouse and his attorney in support of the claims.

The Veteran has not been provided a VA compensation examination concerning his claims for gynecomastia and a fistula disability.  But the Board finds that an examination and medical opinion are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the post-service medical records provide no indication of these claimed disabilities existing when or contemporaneous to when he filed these claims in July 2013 or, in fact, since 2002 for the fistula disability and since 2003 for the gynecomastia, and there is no indication of an association of them with his military service, the Board has no grounds for having him undergo a VA examination for a medical nexus opinion concerning these claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


As well, there is no indication there exists any additional evidence that has a bearing on these claims that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of the appeal of these claims.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).  Also bear in mind the Board is granting, rather than denying, the claims for the kidney cancer and hypertension.  Consequently, there is no need to further assist the Veteran with either of these other claims.

Analysis

After considering the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board has determined, based upon the most probative evidence of record, that the Veteran has current diagnoses of renal cell carcinoma and hypertension that are related to his active military service, specifically, to the exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  Therefore, service connection for these claimed disabilities is warranted.  The Board also finds however, based upon the most probative evidence of record, that he does not have a current diagnosis of either gynecomastia or a fistula disability and has not at any point during the period of this appeal.  Thus, service connection contrarily is not warranted for either of these other claimed disabilities.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Renal Cell Carcinoma (Kidney Cancer) and Hypertension

Throughout the duration of this appeal, the Veteran has maintained that his metastatic renal cell carcinoma and hypertension are due to his exposure to contaminated water at Camp Lejeune during his active service.  The Board finds his assertions are not competent, however, as he does not have the medical expertise needed to relate his disabilities to his military service and particularly to that contamination, even accepting that it occurred.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, his lay assertions concerning this posited correlation do not ultimately have any probative weight.  See Baldwin v. West, 13 Vet. App. 1 (1999).  Moreover, he has not provided any statements alleging continuity of symptomatology since his service to otherwise establish this required linkage.  Malignant (so cancerous) tumors, as well as hypertension, are considered chronic disease according to 38 C.F.R. § 3.309(a), so he may avail himself of this alternative pleading-and-proof exception to established the required nexus or linkage between these disabilities and his service by showing continuity of symptomatology since his service.  38 C.F.R. §§ 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no such indication, however, although this alone is not detrimental to these claims.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  

The Veteran's SPRs show he served at Camp Lejeune from February 1966 to December 1967 and, therefore, may have been potentially exposed to contaminants present in the base's water supply.  See VBA Training Letter 11-03, dated April 27, 2011.

In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.  

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Of note, however, the list of fourteen diseases is not an exhaustive list.

The medical evidence of record, including private medical records from December 1987 to April 2014, VA outpatient treatment records from September 2013 and April 2014, and the report of the November 2013 VA compensation examination, confirms the Veteran has the required diagnoses of metastatic renal cell carcinoma and hypertension.

In the report of the November 2013 VA examination, the Veteran was diagnosed with metastatic renal cell carcinoma.  The examiner found that the Veteran was also noted to have hypertension.  The examiner found that the Veteran had two of the major risk factors for renal cell carcinoma, smoking and hypertension.  Therefore, she found that metastatic renal cell carcinoma was less likely than not caused by or the result of the Veteran's exposure to contaminated water at Camp Lejeune and that there was no risk established by solvent exposure, especially for the time and intensity of his exposure.  In so finding, the examiner cited to studies and statistical information from several medical treatises in support of her rationale.  

In a November 2013 letter, the Veteran's private physician, Dr. H. P., M.D., countered that the Veteran had been under his care since May 2013.  He also stated that, a review of the Veteran's medical records confirmed that he was stationed in Camp Lejeune, North Carolina, and lived in the Tarawa Terrace area Knox Trailer Park with his wife from May 1966 to December 1967.  Dr. H.P. also noted the efforts to notify individuals who had lived or worked at Camp Lejeune from 1957 to 1987 that drinking water wells had been contaminated with chemicals per a 2008 IRS letter.  He then pointed to an investigation by the Agency for Toxic Substances and Disease Registry (ATSDR), which indicated that PCE and TCE were the main volatile organic compounds that had contaminated the water and noted that a later report by ATSDR confirmed that exposure to PCE was linked with kidney cancer in people and animals.  Dr. H.P. therefore opined that the probability is that the Veteran's kidney cancer was associated with his exposure to PCE while stationed at Camp Lejeune during his military service and living in the Tarawa Terrace/Knox Trailer Park from May 1966 to December 1967.  

In an April 2014 letter, another private medical opinion was provided by Dr. V.A.C., M.D., M.Phil., M.P.H., F.A.C.P.M, who also reviewed the claims file, including:  the Veteran's service records and STRs; his DD Form 214; all diagnostic and treatment records for Renal Cell Carcinoma; all diagnostic and treatment records for sternal mass; the available hospital records for upper GI bleed from 1986 to 2000; physical examinations dated in November 2011, December 2011, January 2012, March 2012, September 2012, and October 2012; all VA correspondence related to the claim; and the VA medical opinion related to renal cell carcinoma.  Dr. V.A.C. summarized both the relevant evidence and the Veteran's history.  She found that, in reviewing the medical opinion provided in the VA examination report, the examiner erred on several counts.  She noted that the studies relied upon by the VA examiner excluded hypertension diagnoses made within five years a cancer diagnosis to exclude the possibility of pre-clinical disease being present, and the Veteran's hypertension was diagnosed only six months prior to his diagnosis of 8.5 cm stage IV renal cell carcinoma.  Therefore, she concluded that it was almost a certainty that his cancer was present prior to his developing hypertension and it was entirely possible that he experienced renal hypertension secondary to his renal cell carcinoma.  

Dr. V.A.C. also noted that while the association with smoking was clear, it was impossible to opine that cigarette smoking was the sole cause of the Veteran's renal cell carcinoma.  She also points out several of the statements in the VA examiner's rationale included misstatements of fact and misinterpretations of studies referenced and that the examiner did not engage in any rigorous evaluation of exposure to contaminated drinking water as subject matter experts were trained to do.  In so doing, Dr. V.A.C. cited to these studies as well.  She noted the VA examiner had failed to discuss the Veteran's duties while at Camp Lejeune or the level of contamination determined in 1987, pointing out that the examiner had assumed the exposure to drinking water between 1966 and 1967 must be less than occupational cohorts with ambient air levels in their work space.  Finally, she noted that it was not possible, when evaluating a cancerous outcome of a known carcinogen on an identified target tissue, to state with any certainty that the individual was exposed to a dose so low it precluded the development of the untoward cancerous outcome.  Therefore, it was her medical opinion that the Veteran's renal cell carcinoma was at least as likely as not caused by his exposure to contaminated drinking water at Camp Lejeune.  She also found the osseous metastasis to the manubrium sternum and any sequelae to the treatment of this lesion were at least a likely as not caused by his exposure to contaminated drinking water at Camp Lejeune.  Also because she found that hypertension was preceded by his renal cell carcinoma, she found that hypertension was at least as likely as not causally related to drinking contaminated water at Camp Lejeune.  

The medical evidence of record, including the report of the Veteran's VA examination and these opinions and letters from his private physicians, especially the April 2014 letter from Dr. V.A.C., taken together, at the very least place the evidence in a state of relative equipoise, meaning just as supportive of the claims for the kidney cancer and hypertension as against them.  In this circumstance the Board must resolve this doubt in the Veteran's favor and grant these claims for service connection for metastatic renal cell carcinoma and hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).

Gynecomastia and Fistula Disability

Conversely concerning these other claims, the medical evidence of record shows the Veteran does not have a current diagnosis of either gynecomastia or a fistula disability and has not at any time since he filed these other claims.  His private medical records reflect diagnosis and treatment in January and February 2002 for an enterovesical fistula, also characterized as colovesical fistula secondary to diverticulitis, which he had surgically repaired in February 2002.  Subsequent private and VA medical records are unremarkable for any findings of a fistula following that February 2002 surgery and only a history of fistula has been noted since.  Private medical records from July to September 2003 reflect that he was treated for and diagnosed with gynecomastia.  In a September 2003 letter, a private physician, Dr. G.N.C., M.D., F.A.C.S., indicated the Veteran had been originally seen for gynecomastia, but which was much improved such that he reported not feeling it at all.  Some residual gynecomastia was noted on physical examination, however, there was no mass or tenderness.  Dr. G.N.C. explained that the Veteran was going to continue therapy and leave it alone.  But subsequent private and VA medical records since have been unremarkable for complaints, treatment or a diagnosis of gynecomastia.

With respect to the Veteran's statements that his gynecomastia and fistula disability were due to his exposure to contaminated water at Camp Lejeune. the Board does not find his assertions competent since he does not have the medical expertise needed to relate these disorders to his military service and, particularly, to that contamination.  Jandreau, 492 F.3d 1372, 1377 n.4.  Therefore, his lay assertions concerning this posited correlation do not ultimately have any probative weight.  See Baldwin v. West, 13 Vet. App. 1 (1999).  Moreover, although he has not provided any statements alleging continuity of symptomatology since his service, to otherwise establish this required linkage, these disabilities are not considered chronic diseases according to 38 C.F.R. § 3.309(a).  See 38 C.F.R. §§ 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, as discussed below, there can be no valid claim without evidence of a current disability of either his fistula, which was surgically repaired in 2002, approximately 11 years prior to the current claim on appeal, or gynecomastia, last noted approximately 10 years prior to the current claim.  There is no probative evidence, lay or medical, showing a more recent diagnosis of gynecomastia or a fistula disability.   

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The probative evidence in this instance clearly demonstrates the Veteran does not have a current diagnosis of gynecomastia or a fistula disability and has not complained about or been treated for either disorder at any time during the pendency of these claims.

Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court has observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection, was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, absent proof of present disability, namely, owing to gynecomastia and a fistula disability, there necessarily can be no valid claim inasmuch as there is no current disability to relate or attribute to the Veteran's service.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gynecomastia and a fistula disability, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for metastatic renal cell carcinoma with residuals of cysts, fatigue, diarrhea and bleeding ear, as due to exposure to contaminated water at Camp Lejeune, is granted.  

Service connection for hypertension, as secondary to the metastatic renal cell carcinoma and, in turn, as due to the exposure to the contaminated water at Camp Lejeune, also is granted.  

However, service connection for gynecomastia, including as due to the exposure to the contaminated water at Camp Lejeune, is denied.  

As well, service connection for a fistula disability, including as due to the exposure to the contaminated water at Camp Lejeune, is denied.  


REMAND

In considering the STRs showing treatment for GI problems, the post-service private medical records showing treatment for diverticulitis and diverticulosis and the Veteran's assertions of continuous attendant symptoms since his service, VA medical comment is needed to assist in determining whether his current GI problems were caused by or are related to his service, including to the exposure to the contaminated water at Camp Lejeune, or whether they alternatively are secondary to his service, meaning either caused or being aggravated by his now service-connected metastatic renal cell carcinoma, including the treatment of it.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Likewise, in considering his statements of currently being hard of hearing, VA outpatient treatment reports indicating a current diagnosis of bilateral hearing loss, and his allegation that this disability was incurred initially during his service, additional development in the form of VA medical comment also is needed to assist in determining whether he has a ratable hearing loss disability according to the requirements of 38 C.F.R. § 3.385 and, if so, whether it was caused by or is related to his service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; Waters, 601 F.3d at 1276.  

In addition, as the record reflects he has received ongoing treatment from VA, and that the only VA medical records in the file concerning these remaining claims are from September 2013 and April 2014, all relevant VA medical records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records.

2.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination concerning his claimed GI disability.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in conjunction with the examination to determine the nature and etiology of the GI disability.

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.


In the meantime, the examiner is specifically asked to review:

(i) The STRs showing treatment for GI problems in service;

(ii) The service records showing the Veteran was stationed at Camp Lejeune, North Carolina, from February 1966 to December 1967, and therefore may have been potentially exposed to contaminants present in the base's water supply prior to 1987.  See VBA Training Letter 11-03, dated April 27, 2011.  

(iii) The post-service private and VA medical records showing treatment for GI disorders, including diverticulitis and diverticulosis.

The examiner is then asked to answer the following:  

(a) Specify the Veteran's current GI diagnosis(es).

(b) Is it as likely as not (50 percent or greater probability) that the Veteran's current GI disability was incurred during his active military service or is otherwise related to any disease, event, or injury during his service, especially exposure to contaminated water at Camp Lejeune.  

(c) Is it as likely as not (50 percent or greater probability) that his GI disability alternatively was caused OR is being aggravated by his metastatic renal cell carcinoma, including any treatment rendered for this now service-connected disability.

(d) If it is determined the Veteran's GI disability is being aggravated by his service-connected metastatic renal cell carcinoma, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Also schedule the Veteran for a VA audiology compensation examination .  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in conjunction with the examination to determine the nature and etiology of the claimed hearing loss disability.  

All necessary audiology testing should be performed, including an audiogram and Maryland CNC speech recognition testing.  

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.


In the meantime, the examiner is specifically asked to review:

(i) The STRs;

(ii) All other records concerning this Veteran's service, including those discussing his military occupational specialty (MOS) and other potential exposures to excessive noise in service (the service records show he was stationed at Camp Lejeune, North Carolina, from February 1966 to December 1967, and therefore may have been potentially exposed to contaminants present in the base's water supply prior to 1987.  See VBA Training Letter 11-03, dated April 27, 2011.)  

(iii) The post-service private and VA medical records.  

The examiner is then asked to answer the following:  

(a) Indicate whether the Veteran has a ratable hearing loss disability in either ear for VA compensation purposes, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

(b) If a ratable hearing loss disability is found, indicate whether this disability as likely as not (50 percent or greater probability) was incurred during the Veteran's active military service or is otherwise related to any disease, event, or injury during his service.  


It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of causation and aggravation.  If not, return the reports for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


